60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Fredrick Lynwood FOLEY, Plaintiff--Appellant,v.Sergeant TALBERT, Defendant--Appellee.Fredrick Lynwood FOLEY, Plaintiff--Appellant,v.Sergeant STARKEY, Defendant--Appellee.Fredrick Lynwood FOLEY, Plaintiff--Appellant,v.Major L.R. DAY, Defendant--Appellee.
Nos. 95-6497, 95-6498, 95-6499.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Fredrick Lynwood Foley, appellant pro se.
W.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  We have reviewed the records and the district court's opinions, and find no reversible error.  Accordingly, we consolidate the appeals and affirm on the reasoning of the district court.  Foley v. Talbert, No. CA-95-211-R;  Foley v. Starkey, No. CA-95-0268-R;  Foley v. Day, No. CA-95-269-R (W.D.Va. Mar. 8, 1995, and Mar. 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.